Citation Nr: 0421734	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased rating for a residual scar from 
shrapnel wound, right side of thoracic area, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1968.

This claim for increased rating is before the Board of 
Veterans' Appeals (Board) on appeal from the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the claim in a July 2002 rating decision.  
That rating decision also addressed other claims, but the 
veteran only appealed the claim for increased evaluation for 
a scar.  

The veteran originally requested a hearing before the Board.  
However, he withdrew this request in February 2003.  Thus, 
there is no pending Board hearing request.  


FINDING OF FACT

The veteran's service-connected shrapnel wound residual on 
the right side of the thorax is characterized by a well 
healed scar.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
residual scar from shrapnel wound, right side of the thorax, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, VA's duties have been 
fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in April 2003.  Additionally, the veteran 
was told of the requirements to establish entitlement for an 
increased evaluation in a November 2002 statement of the 
case.  He was also advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of the April 2003 letter 
and the statement of the case complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the April 2003 letter was deficient in its timing, 
this error was not prejudicial because the veteran did not 
produce any additional information or evidence after 
receiving it.  Further, the veteran signed a statement in 
February 2002, acknowledging being informed about both his 
and VA's duties under the VCAA and asserting that he had no 
additional evidence to submit.  Finally, as explained infra, 
the veteran has already been rated at the maximum evaluation 
allowed by the applicable rating schedule.  This provides a 
sound basis for concluding that the disposition of his claim 
would not have been different had he received a pre-
adjudicatory written notice letter and that any potential 
errors were harmless.  38 C.F.R. § 20.1102 (2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the RO has obtained service medical records and 
relevant post-service treatment records.  VA has assisted the 
veteran to the extent possible and there is no indication of 
any additional relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
veteran was afforded VA medical examinations in July 2002 and 
May 2003.  

All the VCAA requires is that the duty to notify and assist 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  

II.  Entitlement to an increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Various disabilities are assigned 
separate diagnostic codes.  Id.  VA has to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2003), and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  However, VA cannot 
arbitrarily assign rating percentages.  Rather, it must 
follow the Diagnostic Codes for evaluating disabilities and 
closely examine the veteran's contentions in light of the 
evidence of record.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (the Board's consideration of factors that are 
wholly outside the rating criteria provided by the 
regulations is error as a matter of law).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  However, 
rating the same disability under various diagnoses and, in 
effect, creating a pyramiding of benefits, must be avoided.  
38 C.F.R. § 4.14 (2003).  In this case, the Board notes that 
service connection has also been established for residuals of 
shrapnel wound to the right hemithorax with history of 
pleural cavity injury, separately rated as 20 percent 
disabling under Diagnostic Code 5320-5321 (muscle injury to 
the spinal muscles and muscles of respiration).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran's disability, 
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003), so that a rating may 
accurately reflect the elements of the disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, unlike cases of appeal from an original or initial 
rating, the general rule in claims for an increased rating, 
as articulated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), is that the present level of the veteran's disability 
is the primary concern, and that past medical records should 
not be given precedence over current medical findings.  The 
Francisco rule applies here and the primary concern of this 
claim for an increased evaluation is the veteran's present 
level of disability.  

Effective August 2002, the rating schedule that governs 
evaluations of scars was changed.  The veteran's claim for an 
increased rating was filed prior to this change.  When a 
provision of the rating schedule is amended while a claim for 
an increased rating under that provision is pending, 
whichever criteria help the veteran obtain a higher rating 
will be used for the time since the effective date of the new 
regulation.  The old criteria will continue to be used for 
the period prior to the effective date of the amendment.  
VAOPGCPREC 3-2000 (April 2000); 38 U.S.C.A. § 5110(g) (West 
2002).  See also De Sousa v. Gober, 10 Vet. App. 461, 467 
(1991).  

The current criteria would apply from the effective date in 
August 2002, provided that they are more favorable to the 
veteran than the rating criteria they replaced.  Under the 
amended criteria for Diagnostic Code 7804, superficial scars 
that are painful on examination warrant a maximum 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
The veteran's service-connected residual scar from the 
shrapnel wound of the right side of thoracic area is already 
rated at the maximum 10 percent rating.  The only way he 
would qualify for a higher scheduler rating is if his scar 
can be rated under a different Diagnostic Code that permits a 
higher rating.  

Diagnostic Codes 7803, applying to superficial but unstable 
scars, and 7802, applying to larger scars, are not helpful 
here because they each permit a maximum 10 percent 
evaluation.  Diagnostic Code 7801 permits higher ratings for 
scars below the neck, but only if they are deep or limit 
motion, which is not the case here.  VA examination in July 
2002 revealed scars at the right hemithorax and right lateral 
side with no tenderness, no adhesions and no tissue loss.  
The May 2003 VA examination noted that the veteran's upper 
back area scar was well healed with no elevation of the scar, 
no depression and no apparent pain to deep palpation of the 
scar.  The examination also evaluated a second scar that the 
veteran had, noting that it was "linear horizontal and there 
is no pain to deep palpation of this scar."  The examiner 
also noted that there was no functional impairment due to the 
residuals of the shell fragment wound to the thoracic area.  
Finally, although noting the veteran's complaints of back 
pain and stiffness, the examiner found that there was no 
functional impairment due to the residuals of the shell 
fragment wound to the thoracic area and that any 
osteoarthritis in the back would not be due to the shrapnel 
wound.  

Under the criteria in effect prior to August 2002, Diagnostic 
Code 7804 also only permits a maximum rating of 10 percent 
for superficial scars that are tender and painful on 
objective demonstration.  The old versions of Diagnostic 
Codes 7801-7803 are not applicable to the veteran, as they 
address burn scars (7801-7802) and scars with repeated 
ulceration (7803), none of which are shown.  

Diagnostic Code 7805, under the old and the new criteria, 
also directs that scars be rated on impairment of function of 
the affected part.  However, the examiner in 2003 
specifically noted that there was no functional impairment 
due to the shell fragment wound residuals.  Therefore, a 
higher rating cannot be assigned under this code.

The veteran's contentions have been carefully considered in 
this matter.  However, there is no basis for awarding a 
rating higher than 10 percent under the old or the new rating 
schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2001) (2003).  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
considering whether referral to the appropriate official is 
required.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
case, the May 2003 VA examiner noted the veteran's work 
history and stated that he was able to perform his work 
duties.  There is no indication of any recent hospitalization 
for this disorder.  Thus, there is no showing that the 
veteran's residual shrapnel wound scar has caused marked 
industrial interference or resulted in frequent 
hospitalizations.  The Board finds no error in the RO's 
decision to deny referring the claim for consideration of an 
extraschedular rating.


ORDER

Entitlement to increased rating for residual scar from 
shrapnel wound, right side of the thorax, is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



